

117 HR 1657 IH: Ending Debt Collection Harassment Act of 2021
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1657IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Ms. Pressley (for herself, Ms. Tlaib, Ms. Adams, Ms. Ocasio-Cortez, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 and the Fair Debt Collection Practices Act to improve consumer protections relating to debt collection practices, and for other purposes.1.Short titleThis Act may be cited as the Ending Debt Collection Harassment Act of 2021.2.Consumer protections relating to debt collection practices(a)Reports on debt collection complaints and enforcement actions(1)Semi-annual reportSection 1016(c) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496(c)) is amended—(A)in paragraph (8), by striking and at the end;(B)in paragraph (9), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(10)an analysis of the consumer complaints received by the Bureau with respect to debt collection, including a State-by-State breakdown of such complaints; and(11)a list of enforcement actions taken against debt collectors during the preceding year..(2)Annual reportSection 815(a) of the Fair Debt Collection Practices Act (15 U.S.C. 1692m(a)) is amended by adding at the end the following new sentence: Each such report shall also include an analysis of the impact of electronic communications by debt collectors on consumer experiences with debt collection, including a consideration of consumer complaints about the use of electronic communications in debt collection..(b)Limitation on debt collection rulesSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following:(e)Limitation on debt collection rulesThe Director may not issue any rule with respect to debt collection that allows a debt collector to send unlimited email and text messages to a consumer..(c)Protection of consumers from unlimited texts and emails used in debt collectionSection 806 of the Fair Debt Collection Practices Act (15 U.S.C. 1692d) is amended by adding at the end the following new paragraph:(7)Contacting the consumer electronically, including by email or text message, without consent of the consumer, after such consent has been withdrawn, or more frequently than the consumer consents to be contacted..(d)Ensuring consumers receive notice of debt collection protectionsSection 809(a) of the Fair Debt Collection Practices Act (15 U.S.C. 1692g(a)) is amended in the matter preceding paragraph (1) by striking Within five days and all that follows through debt, and inserting the following: Notice of debt; contents.—Within five days after the initial communication with a consumer in connection with the collection of any debt,.(e)Limitations on debt collection rulesSection 814(d) of the Fair Debt Collection Practices Act (15 U.S.C. 1692l(d)) is amended by adding at the end the following:Such rules—(1)may not allow a debt collector to send unlimited electronic communications to a consumer;(2)shall require debt collectors to obtain consent directly from consumers before contacting them using a method other than by postal mail or by phone;(3)may not waive the requirements of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.); and(4)shall allow consumers to opt out of any method of communication that the debt collector uses to communicate with consumers, including a method for which such consumer had given prior consent..